United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-275
Issued: June 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2011 appellant filed a timely appeal from an August 24, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
$8,029.83 overpayment of compensation for the period November 29, 2010 to February 12,
2011; and (2) whether OWCP properly determined that appellant was at fault in creating the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 9, 2009 appellant, then a 36-year-old sales and service representative, filed a
claim alleging that she developed a neck and left shoulder condition as a result of performing her
work duties. OWCP accepted cervical strain. Appellant stopped work on April 6, 2009 and
returned to work full time on November 29, 2010.
By letter dated May 22, 2009, OWCP advised appellant of her diagnosed conditions and
her eligibility for benefits. In an attached Form CA-1008, it advised her of certain information
concerning the circumstances under which she could receive compensation. OWCP advised:
“Once you return to work, or obtain new employment, notify this office
immediately. Full compensation is payable only while you are unable to perform
the duties of your regular job because of your accepted employment-related
condition. If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of
compensation.”
In a letter dated June 25, 2009, OWCP outlined appellant’s entitlement to compensation
benefits and her responsibility to return to work in connection with the injury accepted by
OWCP. It noted that she would receive compensation for the period beginning May 16, 2009
and would receive continuing payments thereafter. OWCP’s letter cautioned:
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU GO BACK TO WORK. Each payment made
through the office’s automated system will include the period for which payment
is made. If you have worked for any portion of this period, you must return the
check to this office. Otherwise, an overpayment of compensation may result.”
Appellant submitted a direct deposit sign-up form dated June 4, 2009.
Appellant remained on the periodic rolls until February 12, 2011.
In a letter dated February 11, 2011, appellant, through her attorney, informed OWCP that
she returned to work. In a February 23, 2011 letter, OWCP advised appellant that it was
unaware she returned to work and indicated that she was currently on the periodic rolls and
receiving compensation payments. It further advised that, when she was placed on the periodic
rolls, she was informed by letter dated June 25, 2009 “that in order to avoid overpayment of
compensation, notify this office immediately when you return to work.” OWCP indicated that
overpayment procedures would be initiated.
In an e-mail dated February 23, 2011, OWCP advised the employing establishment that
appellant returned to work full time. It requested the employer provide an actual date of return to
work for purposes of calculating an overpayment.
In a March 7, 2011 supplemental roll payment worksheet, OWCP noted that appellant
returned to full time, full duty on November 29, 2010. It noted that, for the period of
2

November 29, 2010 to February 12, 2011, appellant received gross compensation of $8,225.26.
OWCP noted the following deductions: life insurance of $44.79, optional life insurance of
$150.64 for net compensation payments of $8,029.83. In an attached March 7, 2011
memorandum, it noted that appellant received payment on the periodic rolls from November 29,
2010 to February 12, 2011 in the amount of $8,029.83 and was not entitled to any pay during this
period because she returned to work full time on November 29, 2010. OWCP advised that
appellant failed to provide notification of her return to work.
In March 7, 2011 letter, OWCP informed appellant that it had made a preliminary
determination that because she had received wage-loss benefits from November 29, 2010 to
February 12, 2011 after she had returned to work full-time work on November 29, 2010.2
Appellant had received an overpayment of compensation in the amount of $8,029.83. It found
that she was at fault in creating the overpayment because she accepted payment that she knew or
reasonably should have known to be incorrect. OWCP informed appellant of her review options
and instructed her to complete an enclosed overpayment recovery form and submit supporting
documentation.
On March 9, 2011 appellant, through her attorney, requested a prerecoupment hearing
which was held on May 31, 2011. In a letter dated March 11, 2011, appellant asserted that the
total amount of the overpayment was in error as the Board had held that fault cannot be found for
the first erroneously issued direct deposit payment. She submitted a May 17, 2011 overpayment
questionnaire. Appellant indicated that she received support from her husband of $526.00 per
month and had expenditures of $3,904.95. She also submitted pay stubs and miscellaneous bills.
At the hearing, appellant did not dispute that an overpayment arose in her case and indicated that
she returned to work on November 29, 2010. She asserted that she was confused because she
had several claims pending including a schedule award in claim number xxxxxx475. When
appellant received payment from OWCP she believed it was the schedule award in claim number
xxxxxx475. She indicated that she was also confused about the timing of the payments from
OWCP and from when she returned to work. Appellant noted that the payments were directly
deposited into her account. She indicated that after she received the second and third direct
deposits which were on a 28-day cycle she thought they were for the schedule award. Appellant
stated that she earned $53,102.00 per year, or $4,425.17 per month. She also noted that she
received $263.00 in support from her husband every two weeks. Appellant advised that she did
not have any of the overpayment monies but had paid her bills with the funds.
By decision dated August 24, 2011, an OWCP hearing representative finalized the
overpayment determination, finding that appellant received an $8,029.83 overpayment of
compensation from November 29, 2010 to February 12, 2011 for which she was at fault.
Appellant was at fault because she reasonably should have been aware that she was not entitled
to compensation benefits for total disability while working full time. The hearing representative
2

OWCP records show that on December 18, 2010 appellant was paid $2,958.36 for the period November 21 to
December 18, 2010. Of this amount, she was entitled to eight days of compensation, $845.25, before she returned to
work on November 29, 2010. Appellant was not entitled to the remainder of this payment, $2,113.11.
($2,958.36/28= $105.66. $105.66 x 8 = $845.25). On January 15, 2011 she was paid $2,958.36 for the period
December 19, 2010 to January 15, 2011; and on February 12, 2011 she was paid $2,958.36 for the period January 16
to February 12, 2011. The funds were directly deposited into appellant’s bank account.

3

addressed appellant’s argument that she should not be found at fault because the checks were
directly deposited into her account and she was without notice. He noted that Board precedent
has found that the receipt of one or two direct deposit checks may not be sufficient to put
appellant on notice as to the creation of an overpayment; however, the Board noted that such
would not apply to the receipt of a series of checks as in appellant’s case. The hearing
representative asked that appellant pay $500.00 every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) provides that the United States shall pay compensation for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.3 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.4 A claimant, however, is not entitled to
receive temporary total disability and actual earnings for the same period. OWCP procedures
provide that an overpayment in compensation is created when a claimant returns to work but
continues to receive wage-loss compensation.5
ANALYSIS -- ISSUE 1
The record indicates that appellant returned to work full time, eight hours per day, at the
employing establishment on November 29, 2010. Appellant continued to receive wage-loss
compensation for total disability through February 12, 2011. As noted above, she is not entitled
to receive compensation for total disability after she has returned to work. Thus, an overpayment
occurred.
The record shows that OWCP calculated that, from November 29, 2010 to February 12,
2011, appellant received $8,029.83 in total disability compensation but was not entitled to any
compensation during this period.6 OWCP explained how the overpayment occurred and
provided this to appellant with the preliminary notice of overpayment. The Board finds that
OWCP properly determined that appellant received an overpayment of compensation in the
amount of $8,029.83 for the period November 29, 2010 to February 12, 2011.
Appellant did not dispute the calculation of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (May 2004). L.S., 59 ECAB 350 (2008).
6

Supra note 2.

4

overpayment.7 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.8 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from OWCP are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).9
Whether OWCP determines that an individual was at fault with respect to the creation of
an overpayment depends on the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.10
ANALYSIS -- ISSUE 2
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment. For it to establish that appellant was with fault in creating the overpayment of
compensation, OWCP must establish that, at the time appellant accepted the compensation
checks in question, she knew or should have known the payments were incorrect.11
OWCP requires that recipients of compensation benefits take all reasonable measures to
ensure that payments from OWCP are proper.12 However, the Board has held that an employee
who receives payments from OWCP in the form of direct deposit may not be at fault for the first
incorrect deposit into her account, as the acceptance of that resulting overpayment lacks the
requisite knowledge.13 Because the regulations define fault by what the claimant knew or should
have known at the time of acceptance, one of the consequences of electronic fund transfers is
that in many cases, but not necessarily all, the claimant will not be at fault for accepting the first
incorrect payment because the requisite knowledge is lacking at the time of deposit. A finding of
no fault does not mean, of course, that the claimant gets to keep the money, only that OWCP
must consider whether the claimant is eligible for waiver. In cases involving a series of incorrect
7

20 C.F.R. § 10.433(a).

8

Id. at § 10.435(a).

9

Supra note 7.

10

Id. at § 10.433(b).

11

See Claude T. Green, 42 ECAB 174, 278 (1990).

12

Supra note 7.

13

Tammy Craven, 57 ECAB 689 (2006).

5

payments, where the requisite knowledge is established by a letter or telephone call from OWCP
or simply with the passage of time and a greater opportunity for discovery, the claimant will be
at fault for accepting the payments subsequently deposited.14 Each case must be judged on its
merits. Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.15
The record establishes that, for the overpayment period November 29, 2010 to
February 12, 2011, appellant received compensation by direct deposit payments every 28 days.
As discussed above, on December 18, 2010 she was paid $2,958.36 for the period November, 21
to December 18, 2010. Appellant was entitled to $845.25 of this amount as she did not return to
work until November 29, 2010; the remaining amount of this payment, $2,113.11 was an
overpayment. On January 15, 2011 she was paid $2,958.36 for the period December 19, 2010 to
January 15, 2011; and on February 12, 2011 she was paid $2,958.36 for the period January 16 to
February 12, 2011. The funds were directly deposited into appellant’s account and the
disbursements amounted to an overpayment of $8,029.83. On March 7, 2011 OWCP issued a
preliminary determination of the overpayment. It found that appellant was aware or should have
been aware that she was not entitled to the entire payment because she had returned to work on
November 29, 2010 and she was not entitled to receive compensation for total disability after she
has returned to work.
The Board finds that appellant was without fault for the initial direct deposit of the
overpaid amount into her account. While appellant accepted the overpayment by gaining control
of the funds deposited into her account pursuant to her authorization, the evidence does not show
that she knew that she would receive an incorrect payment on that day. As noted above, OWCP
regulations define fault by what the claimant knew or should have known at the time of
acceptance, one of the consequences of electronic fund transfers is that in many cases the
claimant will not be at fault for accepting the first incorrect payment because the requisite
knowledge is lacking at the time of deposit. The Board finds that appellant was without fault for
the initial deposit of the overpaid amount into her account. While appellant accepted the
overpayment by gaining control of the funds deposited into her account pursuant to her
authorization, the evidence does not show that she knew that she would receive an incorrect
payment on that day. The Board finds that, given the above-described circumstances, there is no
evidence of record to show that appellant knew or should have known that the December 18,
2010 payment of $2,958.36 for the period November 21 to December 18, 2010 was incorrect at
the time that she accepted them, i.e., the date that they were deposited into her bank account on
December 18, 2010.16
A finding of no fault does not mean, however, that the claimant may keep the $2,113.11
amount of the initial payment, only that OWCP must consider eligibility for waiver for this
14

J.W., Docket No. 10-1271 (issued February 3, 2011).

15

Supra note 10.

16

See Karen K. Dixon, 56 ECAB 145 (2004).

6

period, and the case must be remanded for OWCP to determine whether she is entitled to waiver
for this portion of the overpayment.
Appellant received two more payments that are part of the overpayment. She
acknowledged her return to work on November 29, 2010. On January 15, 2011 appellant was
issued an incorrect payment of $2,958.36 which was intended to cover the period December 19,
2010 to January 15, 2011 and on February 12, 2011 she was issued an incorrect payment of
$2,958.36 intended to cover the period January 16 to February 12, 2011. As she had previously
been advised by OWCP in letters dated May 22 and June 25, 2009 that she was only entitled to
receive compensation for wage loss after the first direct deposit while not working, she would
have been expected to know that she was not entitled to any additional payments. Therefore, the
Board finds that appellant was at fault in the portion of the $8,029.83 overpayment created by the
two $2,958.36 payments on January 15 and February 12, 2011 ($5,916.72 total) because she
accepted a payment she knew or should have known to be incorrect.17 Consequently, she would
not be entitled to waiver for this portion of the overpayment.18 Although appellant asserted that
she thought the payments were for a schedule award in another claim, she submitted no evidence
to the record that she was entitled to a schedule award or any other monetary benefits from
OWCP that could reasonably lead her to believe that the compensation checks accepted were for
a correct amount.19
On appeal, appellant questions how OWCP determined how much money she had each
month after her expenses were satisfied in determining repayment of the overpayment. The
Board notes that it has no jurisdiction over repayment of the overpayment as appellant is not in
receipt of continuing monetary compensation.20 Furthermore, the case must be remanded to
determine whether appellant is entitled to waiver for the $2,113.11 portion of the overpayment
created by the initial December 18, 2010 direct deposit payment. After such development as it
deems necessary, OWCP should issue an appropriate decision regarding appellant’s eligibility
for waiver of this portion of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an $8,029.83
overpayment of compensation. The Board finds that appellant was not at fault in the receipt of
the $2,113.11 portion of the overpayment created by the initial December 18, 2010 direct deposit
but that she was at fault in the portion of the overpayment created by the receipt of the $2,958.36
on January 15, 2011 and $2,958.36 payment on February 12, 2011 ($5,916.72 total). The case is
remanded to OWCP for further development, including whether appellant is entitled to waiver
with respect to the initial $2,113.11 portion of the overpayment.

17

Supra note 7.

18

5 U.S.C. § 8129(b).

19

Linda E. Padilla, 45 ECAB 768 (1994).

20

See D.R., 59 ECAB 148 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 24, 2011 decision is affirmed in part and set side and remanded in part for further action
consistent with this decision.
Issued: June 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

